United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 18, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-41277
                          Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,
versus

LESTER CHARLES HAWKINS,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 6:01-CR-39-1
                       --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel for Lester Charles Hawkins has moved

for leave to withdraw from this direct appeal and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Hawkins has received a copy of counsel’s motion and brief but

has not filed a response.   Our independent review of the brief

and the record discloses no nonfrivolous issue in this appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5TH CIR. R. 42.2.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.